Case 18-51684-grs       Doc 40     Filed 02/06/19 Entered 02/06/19 14:19:43           Desc Main
                                   Document      Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

 IN RE:                                             CASE NO. 18-51684

 Kimberly W. Poff                                   CHAPTER 13

                                                    JUDGE Gregory R. Schaaf
 Debtor

        AGREED ORDER CONTINUING HEARING ON MOTION FOR RELIEF


       This matter is before the Court upon the agreement of Capital One Auto Finance, a

division of Capital One, N.A. ("Creditor") and Debtor to continue the hearing on the Motion for

Relief from Automatic Stay. The parties indicate that they are in the process of resolving the

pending Motion and request additional time to do so. The parties agree that the Motion shall be

heard on the 7th day of March, 2019 at 9:30 a.m. . The matter shall be heard at U.S. Bankruptcy

Court, Community Trust Building, 100 East Vine Street, Ch 13 Courtroom, Lexington, KY

40507 before the Judge Gregory R. Schaaf.

       IT IS SO ORDERED.

Agreed upon:

 /s/ Molly Slutsky Simons
 Molly Slutsky Simons (97962)
 Attorney for Creditor
 Sottile & Barile, Attorneys at Law
 P.O. Box 476
 Loveland, OH 45140
 Phone: 513.444.4100
 bankruptcy@sottileandbarile.com
       Case 18-51684-grs        Doc 40     Filed 02/06/19 Entered 02/06/19 14:19:43              Desc Main
                                           Document      Page 2 of 2



        /s/ John M Simms
        John M Simms
        Attorney for Debtor
        1608 Harrodsburg Rd.
        Lexington, KY 40504
        Phone: 859.225.1745
        jms@ask-law.com
        (E-Mail authorization received 02/06/2019)


       Pursuant to Local Rule 9022-1(c), D. Anthony Sottile shall cause a copy of this order to be
       served on each of the parties designated to receive this order pursuant to Local Rule 9022-1(c)
       and shall file with the court a certificate of service of the order upon such parties within ten (10)
       days hereof.

       DISTRIBUTION LIST:

              John M Simms, Debtor’s Counsel
              jms@ask-law.com

              Beverly M. Burden, Chapter 13 Trustee
              Notices@Ch13EDKY.com

              U.S. Trustee
              ustpregion08.lx.ecf@usdoj.gov

              Kimberly W. Poff, Debtor
              3640 Bold Bidder Dr.
              Apt 25
              Lexington, KY 40517

              Madison Poff, Non-Filing Co-Debtor
              2177 Santa Anita Dr.
              Lexington, KY 40516-9668




__________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.



                                                        Signed By:
                                                        Gregory R. Schaaf
                                                        Bankruptcy Judge
                                                        Dated: Wednesday, February 06, 2019
                                                        (tnw)
